Citation Nr: 1759597	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-21 882A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to a total disability rating due to individual unemployability from service-connected disabilities. (TDIU)


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had creditable active service from February 1979 to July 12, 1988.  The Veteran had additional service from July 13, 1988 to October 1993, but he received a bad-conduct discharge in October 1993.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing in May 2015.  The transcript is of record.

In August 2015, the Board remanded these issues for further development.  They have returned for adjudication.

The Veteran's representative submitted a new medical opinion after the most recent supplemental statement of the case.  The representative indicated that the Veteran was waiving Regional Office consideration of the evidence.  





FINDINGS OF FACT

1.  The Veteran has not been diagnosed with posttraumatic stress disorder, and his acquired psychiatric disorder was not incurred in or caused by a credible period of service.

2. The Veteran's left knee disability was not incurred in or caused by a credible period of service; was not incurred as arthritis to a compensable degree within a year from a credible period of service; and did not result in continued symptoms of arthritis since a credible period of service.

3. The Veteran's right hip disability was not caused by a service-connected disability; was not incurred in or caused by a credible period of service; was not incurred as arthritis to a compensable degree within a year from a credible period of service; and did not result in continued symptoms of arthritis since a credible period of service.

4. The Veteran has not been service connected for any disabilities.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

4. The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The matter was Remanded in August 2015 for the purpose of seeking to obtain various service, VA, and non-VA records, securing additional information from the Veteran, and affording the Veteran appropriate examinations.  The Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify." See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

Certain chronic diseases, such as arthritis or a psychosis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The term "psychosis" is defined in 38 C.F.R. § 3.384  (2015) as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, (DSM-5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) other specified schizophrenia spectrum and other psychotic disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; and (h) substance / medication induced psychotic disorder.

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease. 

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  To prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

ISSUE 1: Acquired Psychiatric Conditions

Service treatment records documented that in November 1986 the Veteran attempted to commit suicide.  He was sent to Walter Reed Hospital and diagnosed with an unspecified adjustment reaction.  Prior to that time, the records did not indicate any history of psychiatric conditions.  Following in-patient treatment, the Veteran reported feeling much better psychologically.

In further in-service examinations, the Veteran denied continued mental health distress.  For example, in a March 1988 reenlistment examination, the examiner noted the Veteran's history of a suicide attempt, but also noted that the Veteran had no documented follow up for mental health issues and that the Veteran denied further emotional or mental health problems.  The Veteran did have a history of ongoing marital counseling.  

Following service, the Veteran did not have documented treatment for mental health until approximately 2004.  In 2009, the Veteran was seen by CHS Behavioral Health.  In July 2009, he was diagnosed with depressive disorder, not otherwise specified, mood disorder secondary to medical condition.  The medical condition was identified as his prostate cancer.

In April 2010, the Veteran's private doctor DFL, M.D., wrote stating that the Veteran had been seen since July 2009 when he had come in with depressed mood.  The doctor stated that the Veteran was being seen by the VA for PTSD.  He also stated that he did not have information that could support or deny a request for disability benefits.


VA examined the Veteran's mental health in March 2016.  The examiner opined that the Veteran did not have--currently or at any earlier time--posttraumatic stress disorder (PTSD), but that the Veteran did have unspecified depressive disorder.  The examiner noted that there were multiple contradictions between the Veteran's statements and the record.  The Veteran reported two suicide attempts in service, but the records contained only one.  He stated that he was diagnosed with severe manic depression in the hospital when he was not.  He told VA psychiatrist that he had been treated for bipolar disorder when he had not been.  The Veteran reported a sailor being crushed by equipment, but told the examiner that it was a cargo net.  He denied any legal charges against him, but his records showed three months in jail.  He denied having any alcohol treatment, but service records in the Navy indicated that he did. 

The examiner opined that the Veteran's depression was less likely than not due to service.  She explained that the Veteran had one incident during service, but there was no record of continue mental health after that point until decades later in 2004.  

In May 2017, the Veteran was examined by a private psychologist arranged by his attorney.  The psychologist noted a long history of contradictions between what the Veteran has said and what actually appeared to have happened.  For example, the Veteran stated that he had never been given a special court martial, but in fact he had.  He also stated that he had served on the USS Raleigh and witnessed an attack in Beirut that killed over 300, but he had returned to port in Norfolk months before the attack happened.  The psychologist attributed these inconsistent statements to false memories due to feelings of survivor's guilt.

The psychologist agreed with the earlier examiner that the Veteran did not have PTSD, but instead had depression and anxiety.  The psychologist tied these to the Veteran's wife's affair during service that had led to his in-service suicide attempt.  Per the psychologist, a person's hope may be destroyed by an event such as a partner's infidelity.  The psychologist explained that this can lead to what is called the learned hopelessness model, which results in a chronic depression.  Per the psychologist, the Veteran's case follows this model.  Accordingly, the psychologist opined that "it was this sense of worthlessness and helplessness that led Mr. [redacted] to a sense of hopelessness regarding his future with his wife.  The resulting depression led to his first attempt at suicide. And it is that depression that continues to render him severely impaired, socially and occupationally."

The weight of the evidence indicates that the Veteran does not have PTSD and has not had PTSD at any point prior.  No competent medical professional has rendered a PTSD diagnosis.  The Veteran's assertion that he has a PTSD diagnosis is not competent and carries little, if any, probative value.  Service connection for PTSD is inappropriate.  There is also no evidence that the Veteran has been diagnosed with a psychosis.

Service connection for depression and anxiety must also be denied.  The VA examiner and private psychologist came to different conclusions here, but the evidence aligns more with the VA examiner.  The Veteran denied a chronic mental health problem during service after his first suicide attempt.  There was no record of ongoing mental health treatment in, or for many years after, service.  The first recorded treatment after service was almost two decades later in 2004, and then regular treatment is not noted until 2009.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  Moreover, the diagnosis in 2009 attributed the Veteran's depression to his serious medical condition of prostate cancer.  The records did not indicate treatment secondary to a marital problem.

In addition, the private psychologist's learned helplessness theory was based on the infidelity of the Veteran's spouse.  The psychologist stated that the Veteran had a "sense of hopelessness regarding his future with his wife."  However, the Veteran divorced and remarried.  The private psychologist does not acknowledge the Veteran's divorce and new wife or how these facts impacted the Veteran's feelings about a future with his first wife.  Without the consideration of these important factual considerations, the psychologist's citations about learned hopelessness amount to a generic statement about what could happen to a person.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Because the psychologist's opinions are more related to what could have been, and do not account for the period from the Veteran's attempted suicide and his treatment in the 2000s, it is given less weight than the VA examiner's opinion.

The Veteran reported at various times a post-service suicide attempt, and post-service treatment for depression and PTSD.  But as both the psychologist and the VA examiner acknowledged, the Veteran is a poor historian.  Many of his statements have been directly contradicted by his service and post service records.  Whether this is due to false memories or something else is not material.  The statements made about the Veteran's medical history cannot be credited and weighed.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for an acquired psychiatric disorder must therefore be denied.

ISSUE 2: Left Knee

In October 1984, the Veteran injured his knee playing basketball.  Service treatment records indicated that he ruptured his patellar ligament, requiring surgical repair.  Following surgery, he attended physical therapy and his condition improved.  The Veteran denied knee trouble in a March 1988 report of medical history.

Service treatment records from September 1990 indicated that the Veteran complained of left knee pain and right hip pain for one month.  The Veteran denied recent trauma, but the records noted edema.  The assessment was probable patellar-femoral syndrome and right hip pain secondary to overcorrection.  

VA examined the Veteran's knee in June 2010.  The examiner at the time noted degenerative changes to the knee, but opined that these changes were unrelated to the Veteran's knee surgery in service.  Per the examiner "ligament surgery would not cause the DJD pictures seen on x-ray today."  

In May 2015, the Veteran testified that he began to have knee problems two to three years after the injury in 1984.  He did not have a formal diagnosis provided.

VA examined the Veteran's knee in March 2016.  The examiner opined that the Veteran had left knee degenerative joint disease that was not related to the Veteran's service.  The examiner explained that the Veteran's degenerative joint disease was mild and typical for someone of his age.  The examiner also explained that demineralization shown on a 1985 x-ray was typical for someone having had a knee operation and was only temporary.  The Veteran did not have demineralization in 2010 or 2015, which demonstrated that the condition had resolved.  

The examiner also opined that the Veteran did incur a patellar ligament rupture status post repair in service, but that the left knee degenerative joint disease was not caused by this rupture.

The weight of the evidence is against the Veteran's current knee disability being related to service.  The examiner opined that the Veteran had degenerative joint disease that was appropriate for his age and that wasn't related to his previous knee surgery.  The earlier examiner opined that the knee surgery would not affect the type of degenerative joint disease seen in the x-rays.  In addition, the Veteran denied knee problems in 1988, and there is no record of treatment for knee problems until decades later.  All of these weigh against service connection.

The Veteran did have knee pain in 1990, but this knee pain does not appear related to either the surgery or the current pain.  Even if related to the degenerative joint disease the Veteran has today, however, the 1990 pain was during a period of service that cannot be credited for service connection.

The Veteran's testimony that he has had knee pain constantly from his earlier service cannot be credited.  As mentioned above, the Veteran's medical history has conflicted with itself and the written record.  In addition, the Veteran denied knee problems post service in 1988.  

Although degenerative joint disease (arthritis) may also be service connected under a chronic presumption or a continuity of symptoms presumption, these do not apply here.  The evidence does not at least as likely as not establish that the Veteran had arthritis within a one year period of his creditable service.  Nor does it establish constant symptoms from that period.  The evidence indicates an isolated event during service and more recent knee pain.

The Board notes that the examiner opined that the Veteran should be service connected for his patellar ligament rupture status post repair.  It is acknowledged that the Veteran suffered from such an injury during service, but for service connection to be granted, there must be a current disability and a link between the service incident and that disability.  Emphasis is placed on the fact that one of the essential elements of establishing service connection is evidence of a current disability or existed during the pendency of the appeal.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran's current disability is degenerative joint disease, but that disability was not related to the in-service incident.  VA cannot award service connection for something that happened in service if it did not cause a current disability, even if it caused a disability during service. 

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a left knee disability must therefore be denied.

ISSUE 3: Right Hip Disability

Service treatment records from September 1990 indicated that the Veteran had right hip pain.  The records are otherwise silent on hip pain until recently.

VA examined the Veteran in June 2010.  The examiner opined that the right hip problems did not relate to his in-service knee surgery or his current right knee problems.  The examiner explained that it was not medically logical to attribute problems in one joint to problems in the opposing joint.  Per the examiner, problems in one joint usually lead to increased resting of both joints because both joints are required to walk.  

The Veteran testified in May 2015 that his right hip pain began in service and he was told it was due to overcompensation from his left knee.  The Veteran clarified at the hearing that he did not suffer from an injury to his right hip during service, but rather that it was secondary to his left knee.

Secondary service connection for the hip cannot be granted as the Veteran does not have another service connected condition.  In addition, even if the left knee had been service connected, the VA examiner opined that the Veteran's right hip disability was not due to his left knee.

Direct service connection also cannot be granted.  As the Veteran stated at his hearing, he did not have an in-service event that resulted in a hip injury.  Without an event, service connection must be denied.

The evidence does not indicate that the Veteran has had degenerative joint disease of the hip since a year from service, or continuous symptoms from within a year of his credible service.  The first report of pain was years after the Veteran's credible period and those records indicated that the pain had only been there for a month.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a right hip disability must therefore be denied.

ISSUE 4: TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, due to service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  As the Veteran does not have any service-connected disabilities, he is ineligible for TDIU.


ORDER

Entitlement to service connection for an acquired psychiatric condition is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to TDIU is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


